Citation Nr: 0003888	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  92-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1980 to March 1986.  There is no evidence of wartime or 
combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That rating decision held that service 
connection for a nervous condition (including transsexualism 
and a personality disorder) had previously been denied by an 
unappealed December 1986 rating decision and that the veteran 
had not presented new and material evidence to reopen the 
claim.  


REMAND

A regulation authorizes the Board to consider evidence which 
was not considered by the RO, if the veteran specifically 
waives his right to have the RO review such evidence.  
Otherwise, the case must be returned to the RO for 
consideration of the new evidence.  38 C.F.R. § 20.1304 
(1999).  

In January 2000, the veteran submitted evidence directly to 
the Board without a waiver of RO consideration.  
Consequently, the regulation requires that the case be 
returned to the RO so it can consider the new evidence.  

The case is REMANDED to the RO for the following:

The RO should consider the veteran's 
claim in light of the Statement in 
Support of Claim, dated in January 2000, 
and the attached evidence.  Thereafter, 
if the claim is not allowed, after 
compliance with any applicable appellate 
procedures, the case should be returned 
to the Board for completion of appellate 
review.  The Board intimates no opinion 
as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



